Per Curiam:
We are of the opinion that the Court of Claims properly disallowed the claim for damages resulting from delay, but we think the evidence does not justify a finding that the claimant waived its claim and tha.t the claimant's proposed finding No. 37 should have been found and this court hereby finds the same and, inasmuch as the Court of Claims has found the value of the material furnished for the falsework to be $432.13, judgment should be directed for that amount with interest and .costs. Finding of fact contained in the decision and numbered 22 is hereby disapproved and reversed. All concur, except Hubbs, J., who votes for allowing the claim for false work and is also of the opinion that the claim for damages resulting from delay should have been allowed'. Judgment reversed and judgment directed for the claimant for $432.13, with interest thereon from August 16, 1917, with costs of this appeal and costs in the Court of Claims to the claimant.